Title: To John Adams from John Punderson Austin, 4 February 1801
From: Austin, John Punderson
To: Adams, John



To the President of the United States.Sir
New Haven February 4th. 1801.

My Father, who now holds the Office of Collector of the Customs, for the District of New Haven, being apparently very near the close of life, I take the liberty to make known to you the desire I have to succeed him in that Office. I have been his Deputy and Assistant in the Office ever since I finished my collegiate course of studies, which is now five years past; during this period he has frequently been apparently on the border of the Grave, and the business of the Office devolved on me as his Deputy. I have not therefore entered into any business for life, always flattering myself, through the encouragement of my Father, and other Friends, with the hope of recommending myself, by a diligent attention to the business, as qualifyed to be his Successor.
I would therefore, with the recommendations which you may receive, solicit the favor of an appointment to this Office. It may be necessary for your satisfaction to add an account of some circumstances which sometime past took place, relative to the Estate of my Father; and my own property; circumstances with which it is possible you are not wholly unacquainted; and which, at the same time, excited some in this place to an application for the Office held by my Father. Two years have now elapsed since in providence my Father was brought into a condition imminent with destruction as to his property. Through respect for a Brother, who in consequence of superior age, and the discharge of parental offices, appeared related to me nearer than by the ties of fraternal affection, I was unfortunately brought into the same state.
The plans of my Brother were extended beyond our most reasonable calculations, and in direct opposition to our most earnest solicitations, They were extended so far that our Friends, and even we ourselves, expected nothing less than the loss of all our property.
At this time some persons were induced to prepare applications for the Office of my Father; I then did not feel myself at liberty to apply, even if circumstances should have rendered it necessary for my Father to resign, because I conceived myself not qualifyed as to property for so important a trust. But I have reason to be thankfull to God that in the lapse of time, since that period, the affairs of my Father and myself have been brought to a setled State, and have been found much more favorable to us than could have been expected.
With this state of facts therefore I feel myself at liberty to make application for an appointment to the Office. Hoping that my diligent attention to the business, continuing such as heretofore, will acquit you in the equity of your appointment, both to my Fellow Citizens and to your own conscience.
I am / With the greatest esteem and regard / Sir / your most Obedient / Humble Servant

            John Punderson Austin
            
            
              P. S. February 5th.—This morning it pleased God to remove my Honor’d Father from this stage of existence, and I deem it my duty to communicate to you the melancholy information.
              John P. Austin
              
Feb. 23. 1801.  This Letter was not recd till this morning. J. A.
